ON MOTION FOR A REHEARING.
It is insisted that the matter of the admission of the incompetent testimony of the admissions of Powell, was cured when Powell went upon the stand and denied the statements attributed to him. This is not the law in this State. The general rule is that "objection to the erroneous admission of evidence is not waived by introducing rebutting evidence, although it be of the same kind or by cross-examination in relation to the objectionable matter." [38 Cyc. 1398, 1399; Barker v. Railroad,126 Mo. 143, 151; Cochran v. Railroad Co., 113 Mo. 359, 366.]
The motion for a rehearing is overruled. *Page 234